Name: 80/992/Euratom: Council Decision of 17 May 1979 appointing the members of the Scientific and Technical Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-11-07

 Avis juridique important|31980D099280/992/Euratom: Council Decision of 17 May 1979 appointing the members of the Scientific and Technical Committee Official Journal L 298 , 07/11/1980 P. 0037**** COUNCIL DECISION OF 17 MAY 1979 APPOINTING THE MEMBERS OF THE SCIENTIFIC AND TECHNICAL COMMITTEE ( 80/992/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 134 THEREOF , HAVING REGARD TO THE OPINION OF THE COMMISSION , WHEREAS , BY ITS DECISION OF 15 OCTOBER 1973 , THE COUNCIL APPOINTED THE MEMBERS OF THE SCIENTIFIC AND TECHNICAL COMMITTEE FOR THE PERIOD 1 APRIL 1973 TO 31 MARCH 1978 , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING ARE HEREBY APPOINTED MEMBERS OF THE SCIENTIFIC AND TECHNICAL COMMITTEE FOR THE PERIOD 1 APRIL 1978 TO 31 MARCH 1983 : PROF . ARNALDO MARIA ANGELINI , MR JEAN-JACQUES BARON , PROF . DR . PHIL . ADOLF BIRKHOFER , ING . GIULIO CESONI , PROF . UMBERTO COLOMBO , MR ALEXIS DEJOU , PROF . CYRIL F . DELANEY , PROF . P . DE MEESTER , DR DUPLAN , MR FREDERICK WILLIAM FENNING , B.A ., PROF . GIOVANNI GAMBARDELLA , MR J . GOENS , MR HAROLD HOWARD GOTT , M.A ., PROF . BRUNO GUERRINI , DR RER . NAT . RUDOLF HARDE , MR JULES HOROWITZ , PROF . DR . PHIL . H . HOEJGAARD JENSEN , PROF . IR . D . G . H . LATZKO , MR LENY , PROF . D . C . LESLIE , M.A ., D . PHIL ., MR DENNIS ROY LOMER , DR ANDREW SINCLAIR MCLEAN , IR . A . MEIJER , PROF . DR . RER . NAT . DR . MED . ERIK OBERHAUSEN , PROF . DR . RER . NAT . ARNULF SCHLUETER , DR HARRO TRENKLER , MR HENRI WAGENER . ARTICLE 2 THE APPOINTMENT OF EACH OF THE PERSONS LISTED IN ARTICLE 1 OF THIS DECISION SHALL TAKE EFFECT ON THE DATE ON WHICH THE COUNCIL RECEIVES ACCEPTANCE OF HIS APPOINTMENT . DONE AT BRUSSELS , 17 MAY 1979 . FOR THE COUNCIL THE PRESIDENT A . GIRAUD